UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended January 31, 2013 Commission file number 0-16438 NATIONAL TECHNICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) California 95-4134955 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24007 Ventura Boulevard, Suite 200 Calabasas, CA (Zip Code) (Address of principal executive offices) (818) 591-0776 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common stock-no par value The NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “ large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Act). Yes o No x The aggregate market value of all of the Common Stock held by non-affiliates of the registrant, based upon the closing stock price reported on the Nasdaq Global Market on July 31, 2012) was $54.8 million. Shares of common stock held by executive officers, directors and by persons who own 10% or more of the registrant’s outstanding Common Stock have been excluded for purposes of the foregoing calculation in that such persons may be deemed to be affiliates. This does not reflect a determination that such persons are affiliates for any other purpose. The number of shares of registrant's Common Stock outstanding on April 25, 2013 was 11,491,706. NATIONAL TECHNICAL SYSTEMS, INC. FORM 10-K FISCAL YEAR ENDED JANUARY 31, 2013 PART I 4 ITEM 1. BUSINESS. 4 ITEM 1A. RISK FACTORS 11 ITEM 1B. UNRESOLVED STAFF COMMENTS. 13 ITEM 2. PROPERTIES. 14 ITEM 3. LEGAL PROCEEDINGS. 15 ITEM 4. MINE SAFETY DISCLOSURES. 15 PART II 15 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. 15 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 18 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 24 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. 25 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES. 51 ITEM 9A. CONTROLS AND PROCEDURES. 51 ITEM 9B. OTHER INFORMATION. 52 PART III 53 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. 53 ITEM 11. EXECUTIVE COMPENSATION. 57 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. 63 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. 64 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES. 65 PART IV 67 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 67 SIGNATURES 69 2 Table of Contents In this report, unless the context otherwise requires, the terms “NTS,” “Company,” “we,” “us,” and “our” refer to National Technical Systems, Inc., a California corporation and its subsidiaries. Special Note Regarding Forward Looking Statements Certain statements in this report, including information incorporated by reference, are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements reflect current views about future events and financial performance based on certain assumptions. They include opinions, forecasts, intentions, plans, goals, projections, guidance, expectations, beliefs or other statements that are not statements of historical fact. Words such as “may,” “should,” “could,” “would,” “expects,” “plans,” “believes,” “anticipates,” “intends,” “estimates,” “approximates,” “predicts,” or “projects,” or the negative or other variations of such words, and similar expressions may identify a statement as a forward-looking statement. Any statements that refer to projections of our future financial performance, anticipated trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results, are forward-looking statements. Forward-looking statements in this report may include statements about: ● anticipated in results of operations including expected trends in revenues, gross margins, operating expenses and net income; ● the future actions of our competitors, including pricing decisions and new service offerings; ● our ability to obtain future financing or funds when needed; ● anticipated economic trends in the industries we serve; and ● our ability to complete or achieve the anticipated benefits from acquisitions, business combinations, strategic partnerships, divestures, and other significant transactions. The forward-looking statements in this report speak only as of the date of this report and, except to the extent required by law, we do not undertake any obligation to update any forward looking statements.Forward-looking statements are subject to certain events, risks, and uncertainties, some of which are outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item 1A and elsewhere in this report, as well as in other reports and documents we file with the SEC.Caution should be taken not to place undue reliance on any such forward-looking statements. 3 Table of Contents NATIONAL TECHNICAL SYSTEMS, INC. Annual Report (Form 10-K) For Year Ended January 31, 2013 PART I ITEM 1. BUSINESS. General National Technical Systems, Inc. (“NTS” or the “Company”) is the leading independent provider of testing and certification services (“T&C”) in the United States, serving numerous attractive and growing end markets.During its more than 50 years in the business, the Company has built the dominant testing platform in the country, with no close second.NTS’ expansive geographic presence, experienced sales force, deep client relationships, breadth of capabilities and continuous innovation are unmatched by any competitor,making the Company a unique one-stop resource to meet its clients’ demanding and evolving requirements.NTS is accredited by numerous national and international technical organizations which allow the Company to have its test data accepted in most countries. NTS serves clients primarily in the aerospace, defense, telecommunications, automotive, energy, consumer products, commercial and industrial products and medical markets. The defense and aerospace markets combined accounted for approximately 61% of the Company’s revenues for the year ended January 31, 2013.No single client accounted for more than 10% of the Company’s revenues in the fiscal year 2013.NTS offers over 70 distinct testing categories, allowing it to handle its clients’ most demanding needs. NTS operates through a network of 22 technologically advanced testing laboratories in the United States and 3 international cities, serving more than 4,000 clients.This geographically diverse footprint puts Company facilities in close proximity to its clients, making it convenient and accessible for clients. NTS’ executive management sets the strategy and maintains overall supervision, coordination and financial control of each location, and manages the development of new services and the acquisition of related businesses.The management of each location has responsibility for achieving the sales and gross profit goals of their location, which have been established by the executive management. The Company's principal executive offices are located at 24007 Ventura Boulevard, Suite 200, Calabasas, California 91302 (telephone: 818-591-0776). The Company is a California corporation and was founded in 1961. Markets Aerospace.NTS offers integrated life cycle product services to the aerospace market, including Civil Aviation.These services include engineering, testing, certification, and supply chain management.From concept development and design, through, certification, production and in-service life, NTS provides support throughout the full life cycle of the aerospace product.These integrated services fill the capability gaps that have developed in the aerospace supply chains after years of large scale integration, outsourcing and globalization. NTS designs, builds, and integrates custom test, measurement, automation and data acquisition and control systems for the aerospace industry. These systems integrate diverse hardware platforms, operating systems and instrumentation standards. Testing services include providing a wide range of test capabilities for space and aircraft vehicles.NTS has extensive capability and expertise in static and fatigue testing, sonic fatigue, vibration, modal, ground vibration, high pressure/high flow air and fluid compatibility.Airborne equipment testing spans the full range of RTCA DO-160 requirements, including static and dynamic, electromagnetic effects (EME, EMI, EMC), electrostatic discharge (ESD), environmental, material and system compatibility, high intensity radiated field (HIRF), direct and indirect lightning effects and highly accelerated life testing/stress screening (HALT/HASS). 4 Table of Contents NTS’ engineering services consist of design and analysis of aerospace structures, systems, components and detailed parts as part of clients’ design teams or as a fixed-price work package.Specific capabilities include engineering program management, managed engineering services (on-site management of client engineering teams), design engineering, analysis, test engineering, test system engineering, failure forensics and expert witnessing. NTS provides engineering services that design, develop, test, and integrate pods & payloads for unmanned systems.This group has expanded from airborne platforms into ground, sea (surface and subsurface), and robotic platforms. NTS has conducted test programs for unmanned aerial systems (UAS) components, systems, payloads and completely integrated air vehicles. NTS is actively engaged in a variety of unmanned system test programs, and has performed environmental, vibration and EMI testing on a number of UAS systems. Supply chain and Certification services span a wide range of development, oversight, and registration activities including product inspection, production monitoring and expediting, test witnessing and support, corrective action follow-up, supplier surveillance, sub-tier supplier management, new supplier surveys, systems evaluations and audits (including special processes), development of quality assurance protocols, supplier development and improvement, quality management system audit, certification and registration. Defense. NTS plays an active role in numerous U.S. defense-related programs, performing a wide variety of defense technology research, development, test, and evaluation (RDT&E) services for the Department of Defense (DOD), military and governmental agencies. These services evaluate the weapons, ordnance, munitions, avionics, electronics, hydraulic and pneumatic controls, engines and communication systems that make up the elements of today’s modern warfare.The Company’s testing platforms for the defense industry include fixed wing aircraft, helicopters, submarines, aircraft carriers and other naval ships, tanks and other tracked vehicles, trucks and road vehicles, command, control and communication systems and missiles and weapons systems.Testing includes associated system and component level tests of structures, hardware, electronics, personal protective equipment, armor, weapons and ammunition. NTS has facilities that are specially constructed to store, handle, and test ordnance, munitions and hazardous materials.Routine testing includes live fire, function, environmental, dynamics, safety, MIL-STD-901 shipboard shock, insensitive munitions (IM), hazard classification, transportation and packaging safety.These tests are done for prototype, developmental, qualification and production/lot acceptance testing (LAT).Multiple NTS facilities around the country provide 200 v/m up to 40 GHz EMI/EMC testing of electronic and communications equipment.Custom designed NTS data acquisition systems are capable of collecting data at speeds of 2,000,000 data points per second and digital photography capability of over 160,000 color photos per second. NTS’ defense group provides energetic and prototype engineering services, including 2D and 3D CAD modeling; technical data package (TDP) development and modification; finite element analysis (FEA), projectile design and analysis; interior and exterior ballistics analysis, and design and development of custom test hardware and fixtures.Other services include support, procurement and delivery of precision metal parts and explosive loading of prototype hardware.Additional defense services include design, development, fabrication, and fielding of specialized high speed instrumentation and diagnostics for energetics and hazardous materials and ordnance testing.This includes custom sensor suite design, fabrication and deployment, often through specialized test facility design. Telecommunications. NTS provides engineering design, test evaluation and certification services for manufacturers of a broad array of telecommunications networking and storage equipment intended for commercial data centers, central/telecom offices and client premise environments.The Company’s services are performed in accordance with domestic and international regulatory standards, the network equipment building systems (NEBS) specifications, as required by the telecommunications industry. Globally, NTS represents the largest network of independent test laboratories (ITL) certified and recognized by most regional bell operating companies’ (RBOCs) carriers.The Company is also certified and accredited to support formal witness testing on behalf of the RBOC carriers at approved manufacturer’s internal test facilities.As the wireless telecom industry continues to see significant growth globally, the need for engineering design, testing evaluation and certification services for faster and more robust backhaul networking equipment will continue to increase. The Company is well positioned to support this accelerated growth currently providing accredited ITL services at laboratories in California, Massachusetts, New Jersey, Texas and Germany. 5 Table of Contents Automotive. NTS supports the commercial and military vehicle industries with testing, including dynamometer operations on power train components, vibration and shock on mechanical and electrical assemblies, thermal and corrosion exposures on control and monitoring systems, pressure pulsing and burst on fluid handling items and fatigue and ultimate strength on mechanical components.NTS performs testing to support requirements in emerging markets of pure electric vehicles and electric hybrid vehicles. This includes electric motors, integrated motor/transmissions, specialized high speed transmissions, batteries and control/distribution modules.It also performs highly accelerated life tests (HALT) and highly accelerated stress screen (HASS). These tests combine extremes of temperature, rapid temperature change, and multi-axis vibration to rapidly expose design weaknesses and process flaws. NTS is accredited to ISO 17025 through the American Accreditation of Laboratories Association (A2LA). This accreditation allows NTS automotive test reports to be accepted throughout the U.S. and internationally. Energy.NTS offers multi-disciplinary expertise and capabilities to provide smart solutions to complex engineering, and scientific problems in the areas of nuclear energy, renewable energy, energy storage and smart grid. The services provided are: · Technical functional knowledge of engineering fundamentals: mechanical, structural, electrical, reliability, and high technology communication and security software system test and monitoring solutions. · Testing on a variety of smart energy/smart grid products with a focus on the communications functionality and network protocols of smart meters, smart outlets, thermostats/in-home displays and smart appliances. · Supply chain management focusing on assuring product integrity through quality process and product auditing, supplier improvement plans, and management of quality systems. · Multi-disciplinary expertise in global compliance and certification for components, devices, communication products, software/hardware interoperability, and system security vulnerability assessments and validation. · Seismic, environmental, EMI, radiation, equipment qualification, commercial grade dedication, mechanical aging, thermal aging, vacuum testing, leak detection, and high expansion line breaks.Seismic and vibration simulation tests conducted on our single axis, dependent biaxial systems, or independent tri-axial and electro-mechanical shaker tables are used for a variety of client products. · Certification and evaluation services to nuclear utilities and suppliers worldwide. · A full range of products, engineering and testing services under our NUPIC and NIAC audited 10CFR50, Appendix B quality program. Consumer Products. NTS provides engineering design, test evaluation and domestic and international certification services to manufacturers of a broad array of consumer products normally procured for use in a residence, school or recreation environment.This typically includes personal computing, PC peripheral, residential networking and personal wireless devices. These products are subjected to a wide range of electromagnetic compatibility, product safety, reliability, usability and interoperability tests and certifications to assure market compliance, reliability and effective use.The Company has been approved as an exclusive independent test laboratory (ITL) to offer internet TV set-top box multimedia over coax (MoCA) certification. The Company is the exclusive certifications provider for the Sirius/XM radio ready program and holds a number of domestic and international test accreditations throughout its network of commercial laboratories.NTS is an accredited telecommunication certification body (TCB) in North America and an appointed notified body for wireless devices in the European Union.With the increased integration of wireless technology into traditional consumer products, the dramatic population growth, income gains, global macroeconomic shifts and the urbanization in regions throughout Asia, Central and South America and Africa, NTS is well positioned to support the growing market spaces to which manufacturers are seeking to sell.The Company’s service offerings offer a ‘one-stop-shop’ to the consumer product market, ensuring a shorter time to market in the fierce ‘to market’ race manufacturers find themselves competing within. 6 Table of Contents Commercial & Industrial. NTS provides engineering design, test evaluation and domestic and international certification services to manufacturers of a broad array of commercial and industrial products normally procured for light and heavy industrial applications. This covers a wide range of industries from shipbuilding, semiconductor manufacturing equipment, automation, robotics, laboratory and materials handling devices. Various types of commercial grade electronic, hydraulic and pneumatic systems are subjected to electrical, environmental and safety testing to ensure regulatory compliance and safe and reliable use.Special combined mechanical and environmental testing processes, such as highly accelerated life testing (HALT), are used to accelerate the effects of aging and wear to allow manufacturers to produce a more reliable product.Once this has been accomplished, similar highly accelerated stress screening (HASS) testing can be used to ensure consistent quality on the production line.Market trends are showing increased integration of Wireless Local Area Network (WLAN) and Wide Wireless Access Network (WWAN) communication technologies in such product lines. Medical. NTS provides engineering design, testing evaluation and domestic and international certification services to manufacturers of a broad array of medical products typically including non-invasive devices.Services are limited to include electromagnetic compatibility, electrical product safety and quality control/risk analysis consultation.Through various industry partnerships, the Company has affiliations with consultants and notified bodies to support medical approval in North America and throughout the European Union.With the increased integration of wireless communications into traditional medical device products, NTS is also well equipped to support domestic and international testing and approvals. Sales and Marketing NTS has the largest sales organization of any outsourced testing and certification provider in the United States.Its sales organization is distributed into regions nationwide, with the goal of providing superior access to its clients wherever they may be – NTS seeks to have sales staff ready to provide quotes of new work wherever clients need servicing. The sales force was designed as a scalable structure, maximizing profitability and efficiency, minimizing cost and setting in place an automatic self-motivating system that minimizes the need for micro-management. This has allowed the Company to focus on growing sales to current clients and strengthens the ability to aggressively acquire new clients. Where warranted, NTS looks to develop new clients into key strategic accounts, whereby the Company becomes the engineering services provider on an exclusive or near exclusive basis. This focus has resulted in winning additional work and significantly expanding the scope of services provided to key clients, including Meggitt, Northrop Grumman, Parker and United Technologies. The highly refined sales process that the Company’s employees follow has standardized the sales method and allowed for best-in-class training support. Customers NTS has a diversified client base.The Company serves more than 4,000 active clients across multiple industries, end-markets and geographies. Revenues are broadly distributed among clients, with the top 10 clients comprising 33.7% of total sales in 2013, compared to 18.7% in 2012, with no single client accounting for more than 10% of the Company’s revenue. The Company’s client list includes blue chip names such as Boeing, Cisco, Edison, General Dynamics, GE, HP, Juniper Networks, Lockheed Martin, Northrop Grumman, Raytheon and United Technologies, among others, with the majority of its top clients consistently making significant orders each year. Market Opportunity The global testing, inspection and certification industry is extremely large, with expectations for continued expansion driven by outsourcing and the increased need for testing services. According to Wall Street Research, the addressable global testing and certification market currently generates roughly $100 billion in annual revenue, with roughly 40% of that market being outsourced to companies such as NTS. A little over half of this outsourced amount is being controlled by the segment’s top ten players, most of which are large diversified conglomerates located outside the United States. 7 Table of Contents The demand for testing, inspection and certification services continues to grow substantially as companies in numerous industries attempt to significantly mitigate product risk, improve safety and adhere to new or strengthened regulations. In recent years, technological advancements have created more complex products, causing suppliers to rely upon external testing service providers who have advanced, state-of-the-art equipment and broad service capabilities.Recent accidents in the aerospace, defense, nuclear energy and oil and gas industries have prompted suppliers to increase spending to ensure products perform consistently as designed and to specification. Furthermore, the portion of testing performed in-house is expected to shift toward dedicated test, inspectionand certification (TIC) providers, as a stricter regulatory environment requires increased testing and more technologically advanced procedures to be performed and shrinking government budgets put a renewed emphasis on cost efficiencies. Many companies’ in-house labs are not appropriately equipped to handle such activities, which is expected to increase the reliance on outsourced services. A number of key drivers are expected to contribute to organic growth in the testing market over the medium term: · The trend towards outsourcing will continue over the next few years for numerous reasons, including the lower cost of outsourcing to large testers, a quicker turnaround time to market, credibility and consistency from third party accreditation and testing being a non-core activity for most companies needing certification. · A statutory and voluntary push for greater regulation and stricter quality and safety standards will result from longer supply chains and greater global affluence. · Aging infrastructure in developed markets such as the United States will require more testing, inspection and certification in those countries. · Growth of emerging markets will further drive demand for many of the end-markets NTS serves from clients based in those regions. · Global supply chains are becoming increasingly complex, with low cost sourcing and manufacturing requiring greater scrutiny all along the supply chain. · Along with complex and efficient supply chains comes the need to decrease time to market. Testing companies stand to benefit from the need for shortened product life cycles and product complexities as they will be able to leverage their expertise to deliver more effective results than in-house testers. Strategies to drive growth and excellence: NTS’ growth strategy is to provide significant focus on corporate development activities within the mid-to longer-term time horizon, while continuing to drive efficiencies and market penetration within the shorter-term fiscal planning time horizon. NTS’ strategies for continued growth in fiscal 2014 include: · increasing market share through leveraging its geographic reach and providing superior service that distinguishes it from its competition; · investing in human and capital resources to strengthen existing capabilities; · enhancing utilization of resources; · adding new, innovative service offerings to the Company’s repertoire; · continue to seek, evaluate and acquire companies that can add significant value upon integration with NTS; and · continue to integrate companies recently acquired. 8 Table of Contents Major initiatives in NTS’ business strategy are: Understanding clients’ changing needs and requirements. This strategy deals with gaining an understanding of the changing product and test specifications and developing services to fulfill these future requirements. NTS uses its technical and sales relationships to identify future needs and the information is analyzed in the innovation platform for determining if there is a solid business case for creating value. NTS provides its clients an unsurpassed “one-stop solution” for testing, inspection and certification needs. This strategy allows NTS to maintain a high level of client retention. Process Improvement. This strategy deals with automation, lean process, and efficient and effective workspace. Automation is about using technology to enhance our service and do things faster, more efficiently and at a reduced cost. NTS is striving to do more for less and simultaneously enhance the overall quality of our service. Lean process is about driving waste out of process by eliminating non value-added tasks. Efficient and effective workspace is about simplifying work areas and reducing time by having support equipment and tooling readily available for use. Enhance Utilization of Resources. This strategy is about having the right balance of resources (people and equipment) across the enterprise so that the Company can perform work at the level clients require and at the appropriate level NTS needs to meet the Company’s strategic goals. Innovating new and improved services addressing needs of core and emerging technology markets. This strategy deals with taking industry and customer needs and converting them into value for clients. Recent facility and equipment investment examples over the last several years include: major lab expansion projects at several locations; an aerospace fuel systems test lab; an ordnance rocket range; equipment for testing high intensity radiated field (HIRF); solar loading chambers; ZigBee technology and SMART meter testing; and specific absorption rate (SAR) testing. Numerous initiatives are currently underway that will provide significant growth in future years. Some examples include: airframe level joint offering of HIRF with existing lightning services for the growing civil aviation sub-market; increased performance capabilities for hot airflow testing of aircraft propulsion system components; new capability for loss of cooling accident (LOCA) testing for nuclear power plant components; payload POD design, fabrication and system integration for the emerging unmanned aerial systems (UAV) sub-market; design and build of custom test systems, stands and carts to meet the rising demand of many new civil aircraft programs; expanded cryogenics with combined environments capabilities to support large commercial space market programs; and additional EMI capacity to primarily support the civil aviation and next generation defense technology. Geographic Expansion and Access. This strategy deals with the concept of “easy to do business with.” Access is more than a geographical location. Even though NTS currently has 22 locations in the United States situated geographically so clients have local access to services, it means giving clients the ability to interact with NTS where, when and how they want and providing a professional environment that includes convenient hours, cleanliness, good maintenance and lay-out of facilities. NTS has also developed a software program, “LabInsight” that allows clients to witness testing while never leaving their location and receive test data streamed live via a web connection. Growth through acquisitions. This strategy deals with acquiring test labs and niche engineering service organizations to increase capacity and capability, broaden our client base, and expand our geographic reach. NTS has made several acquisitions over the last ten years, and the Company’s ability to successfully integrate operations and retain technical staff and leadership, particularly when acquiring complementary and competitive testing organizations, has helped NTS grow and has provided strong financial returns. Competition The Company competes with commercial test laboratories of various sizes throughout the world. There are a small number of large conformity assessment organizations within each of the markets it serves, including multinational companies. The Company’s competition is also from smaller local testing laboratories, government testing labs or corporate in-house testing operations. Many smaller local testing laboratories are limited to single facilities and provide limited services to only one or two end-markets. Heightened regulations and a focus on cost and efficiency have also led to increased demand for outsourced testing, inspection and certification from the government and corporate labs. NTS possesses several competitive advantages over its competition, including (i) the ability to service clients with facilities close to their locations due to the Company’s broad geographic coverage, (ii) the ability to provide complete conformity assessment activities at a single location, reducing product-handling costs for the clients and enhancing timeliness of service, (iii) diverse, technically competent and rigorously trained employees, and (iv) accreditations that allow NTS test data to be accepted worldwide. Clients also benefit from the Company’s ability to offer beginning-to-end product lifecycle support, servicing clients in ways that small regional players are not able. 9 Table of Contents Acquisitions NTS’ growth strategy includes the acquisition of businesses to increase capacity and capability, provide complimentary service offerings, broaden its client base, and expand its geographic reach.A significant portion of the Company’s growth comes from acquisitions.In the past three years, NTS has made five acquisitions, as follows: On November 8, 2012, the Company purchased the 49.9% minority interest that it did not previously own of Unitek Technical Services, Inc., a consolidated subsidiary.The initial 50.1% interest in Unitek was obtained on November 30, 2009 to broaden the Company’s service offerings to include supply chain management.The current transaction gives NTS full ownership and control of Unitek. On April 17, 2012, the Company acquired all of the outstanding common stock of Garwood Laboratories, Inc., with testing facilities in Pico Rivera and San Clemente, CA.The acquisition expanded NTS’ client relationships and market share in Southern California as well as the greater Western U.S. region. On September 1, 2011, the Company acquired Lightning Technologies, Inc. (LTI), a provider of testing and engineering services located in Pittsfield, Massachusetts.LTI is an engineering services and testing laboratory, specializing in the field of lightning protection. LTI’s client base, capabilities and service offerings are concentrated in the aerospace, construction and wind power generation markets.The acquisition expanded the Company’s non-defense industry businesses and particularly strengthens its aerospace business. On July 21, 2011, the Company acquired substantially all of the business and assets of Ingenium Testing, based in Rockford, Illinois, a provider of product compliance and engineering services in the aerospace market. The acquisition gives NTS an important presence in the midwest region. Discontinuance On October 31, 2011 the Company closed its facility in Calgary, Canada due to non-renewal of the facility’s lease.The decision to shut down operations was based on the cost to relocate to a new facility in the area and the low operating profit of the existing business. Intellectual Property NTS’ technical services and products are not generally dependent upon patent protection, although the Company does selectively seek patent protection. NTS claims a proprietary interest in certain products, software programs, methodologies and know-how. This proprietary information is protected by copyrights, trade secrets, licenses, contracts and other means. The Company has registered its service mark "NTS" with the U.S. Patent and Trademark Office. Governmental Regulation NTS is subject to various federal, state, local and foreign government requirements, including regulations regarding the discharge of materials into the environment or otherwise relating to the protection of the environment. It is our policy to comply with these requirements, and we believe that, as a general matter, our policies, practices and procedures are properly designed to prevent unreasonable risk of environmental damage, and of resulting financial liability, in connection with our business. Some risk of environmental impact, however, is inherent in some of our operations, as it is with other companies engaged in similar businesses. 10 Table of Contents Employees The Company employed 1,197 individuals at January 31, 2013 and 1,162 at January 31, 2012. Available Information Our website address is http://www.nts.com. We make available, free of charge through our website, our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, Proxy Statements, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after such material is electronically filed with or furnished to the Securities and Exchange Commission (SEC). References to our website addressed in this report are provided as a convenience and information contained on, or available through, the website, is not part of this report. Our filings may also be read and copied at the SEC's Public Reference Room at treet NE, Room 1580 Washington, DC 20549. Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC. The address of that website is www.sec.gov. ITEM 1A. RISK FACTORS. Our ability to implement our business strategy and achieve our intended operating results is subject to a number of risks and uncertainties, including the ones identified below, and additional risks not currently known to us or that we currently believe are immaterial. Continued uncertainty or a decline in the U.S. Government defense budget could negatively impact future revenues. We have experienced significant growth in recent years, partly due to domestic and worldwide political and economic developments that have positively affected the markets for defense and advanced technology systems. As a result, our defense-related revenue has ranged from 29.0% to 33.6% of total revenue over the last three years. Historical spending levels for defense related programs by the U.S. Government may not be sustainable and future levels of spending may fail to increase or may actually decrease. An overall decline in the U.S. government defense budget would negatively impact future revenues and earnings. Our earnings and profit may be adversely impacted by failure to accurately estimate and manage costs, time and resources. We derive revenues from various types of contracts, including fixed price, cost reimbursement and time and materials contracts which vary in time from a few weeks to several months. To the extent management does not accurately forecast the level of effort and time required to complete a contract, or individual tasks within a contract, and we are unable to negotiate additional billings with a client for cost over-runs, we may incur losses on individual contracts. We face competition that can impact our ability to obtain contracts and negatively impact future revenues and growth prospects. We face competition from a number of competitors.We compete for clients on the basis of the scale of our service offerings, geographic proximity to the client, quality of our service and the certifications that we possess.Nonetheless some of our competitors may be more specialized and able to concentrate their resources on particular areas. To remain competitive we must consistently provide superior service and performance on a cost-effective basis to our clients. 11 Table of Contents In addition, some of our clients have their own in-house testing laboratories or the resources to develop in-house facilities if we fail to provide competitive service. For government related work, we compete with the U.S. Government’s own testing laboratories. If clients increase utilization of existing in-house testing laboratories or expand their own internal testing capacity and capabilities, the amount of work outsourced to us could decrease. Our failure to attract, train and retain a qualified workforce would adversely affect our future operations. We are dependent on skilled employees in every facet of our organization.We operate in a highly technical business and are dependent on our ability to provide our clients with highly skilled engineering and technical personnel.In addition, as new technologies develop, or new commercial standards are introduced, we must provide appropriate training for our personnel.To remain competitive, we must be able to hire, train and retain highly skilled management, sales, engineering and technical personnel. Any failure to do this could impair our ability to perform our contractual obligations efficiently and timely and to meet our clients’ needs and win new business, which could adversely affect our future results. From time to time we evaluate potential acquisitions which, if consummated, may subject us to additional risks and uncertainties, and may result in substantial dilution to our stockholders. A significant amount of our growth has come from acquisitions and we will, from time to time, consider opportunities to acquire or make investments in other technologies, products and businesses that could enhance our capabilities, complement our current service offerings or expand the breadth of our markets or client base. Acquisitions can be expensive and require significant management resources without significant return unless the acquisitions are completed successfully. Potential and completed acquisitions and strategic investments involve numerous risks, including: · problems assimilating the purchased technologies, products or business operations; · problems maintaining uniform standards, procedures, controls and policies; · unanticipated costs associated with the acquisition; · failure to adequately integrate operations or obtain anticipated operative efficiencies; · diversion of management’s attention from our core business; · adverse effects on existing business relationships with suppliers and clients; · risks associated with entering new markets in which we have no or limited prior experience; and · potential loss of key employees of acquired businesses. If we fail to properly evaluate and execute acquisitions and strategic investments, our management team may be distracted from our day-to-day operations, our business may be disrupted and our operating results may suffer. Additionally, after acquisitions are made, unforeseen issues could arise which would adversely affect anticipated future cash flows, causing impairment to goodwill and other intangible assets. Total goodwill and intangible assets account for approximately $38 million or 23% of the Company’s total assets as of January 31, 2013.An impairment charge would negatively impact the Company’s future earnings. Our business sometimes requires us to use, handle and dispose of a number of hazardous substances which exposes us to potentially significant liabilities if those materials are handled improperly. Our operations sometimes involve the use, handling or disposal of hazardous substances. We are subject to various federal, state, local and foreign government requirements regulating the discharge of materials into the environment or otherwise relating to the protection of the environment.We have procedures intended to ensure that our operations comply with these requirements, and we believe that, as a general matter, our policies, practices and procedures are properly designed to prevent unreasonable risk of environmental damage, and resulting financial liability, in connection with our business. Some risk of environmental impact, however, is inherent in some of our operations, as it is with other companies engaged in similar businesses. Failure to comply with regulations could result in civil, criminal, administrative or contractual sanctions, including fines and penalties. 12 Table of Contents We may not be able to procure sufficient insurance to cover all of our operational and contractual risks on commercially reasonable terms. Our business involves the testing of complex and sometimes dangerous systems and components.In addition, clients rely upon our testing and certifications to verify their products’ compliance with applicable manufacturing and safety requirements.We maintain insurance policies that are intended to cover our operational and contractual risks.However, at any point in time the amount of our insurance coverage may prove insufficient to cover all of our operating risks.There is also a risk that commercially available insurance will not continue to be available to the Company at a reasonable cost. If liability claims were to exceed our available insurance coverage, future earnings could be negatively impacted. Our credit facility contains restrictive covenants that could limit our ability to pursue certain of our business strategies. We maintain a credit facility which supports our working capital requirements as well as some of our acquisitions.In connection with that credit facility we have agreed to certain positive and negative restrictive covenants with our lenders.If we do not meet our covenants, the lenders may refuse to advance additional borrowings and may require us to pay down outstanding loans. If this were to occur it would limit our ability to pursue our acquisition strategy, limit capital expenditures and would negatively impact our overall performance. We have adopted certain features in our charter documents that make it more difficult for a third party to acquire control of the Company without the approval of our Board of Directors. Our articles of incorporation and our bylaws contain provisions that enable our board of directors to discourage, delay or prevent a change in our ownership or in our management. In addition, these provisions could limit the price that investors would be willing to pay in the future for shares of our common stock. These provisions include the following: · our directors may fill vacancies on our board of directors; · we maintain a classified board of directors where only one-third of our directors come up for election in any year; · stockholder proposals and nominations for directors to be brought before an annual meeting of our stockholders must comply with advance notice procedures, which require that all such proposals and nominations must be received at our principal executive offices not less than 90 days nor more than 120 days prior to the first anniversary date of the annual meeting for the preceding year; and · our board of directors is expressly authorized to make, alter or repeal our bylaws. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. 13 Table of Contents ITEM 2. PROPERTIES. Operation Properties The Company owns/leases and operates the following properties: Owned Properties Buildings Land State City (Sq.Ft.) (Acres) California Fullerton 3 Santa Clarita Massachusetts Acton 5 Boxborough 4 Texas Plano 1 Total owned properties Leased Properties Buildings Land State City (Sq.Ft.) (Acres) Arizona Tempe n/a Arkansas Camden California Calabasas n/a Culver City n/a Dana Point n/a Fremont n/a Fullerton n/a Los Angeles (LAX) 2 Newark n/a San Clemente n/a Pico Rivera n/a Ventura n/a Illinois Rockford n/a Indiana Indianapolis n/a Kansas Wichita n/a Massachusetts Boxborough Pittsfield 3 Michigan Detroit n/a New Jersey Tinton Falls n/a New Mexico Albuquerque 2 Texas Plano n/a Virginia Rustburg 42 Centreville n/a International Germany Munich n/a Japan Yokohama n/a Vietnam Ho Chi Minh n/a Total leased properties 14 Table of Contents The Company believes that the space occupied by all of its operations is adequate for its current and near-term requirements. Should additional space be required, the Company does not anticipate problems in securing such additional space. Investment Properties The Company owns approximately 118 acres of unused land in Santa Clarita, California. Since this property does not meet all the criteria for accounting classification as an "asset held for sale" it was classified as land in the accompanying consolidated financial statements. ITEM 3. LEGAL PROCEEDINGS. The Company is, from time to time, the subject of claims and suits arising out of matters occurring during the operation of the Company’s business.In the opinion of management, no pending claims or suits would materially affect the financial position or the results of the operations of the Company. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information The Company's common stock is traded on the Nasdaq Global Market under the symbol "NTSC".The range of high and low sales prices as reported by the Nasdaq Global Market for each of the quarters of the fiscal ended January 31, 2013 and 2012 is presented below: High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ Holders As of the close of business on April 5, 2013, there were 650 holders of record of the Company’s common stock.The number of holders of record is based on the actual number of holders registered on the books of the Company's transfer agent and does not reflect holders of shares in "street name" or persons, partnerships, associations, corporations or other entities identified in security position listings maintained by depository trust companies. Dividends The Company did not pay any dividends in fiscal years 2013 or 2012.The Company does not have a policy regarding a regular dividend payment and any future dividends declared will be at the discretion of the NTS board of directors. The Company’s credit facilities contain restrictions on the Company’s ability to make dividend distributions.Those restrictions include a requirement that any dividend or distribution would not trigger a default under any of the financial covenants and amount to no more than 75% of the Company’s consolidated net income for the year in which the dividend distribution is being made. In fiscal 2013, NQA Inc, paid a dividend of $200,000 to Ascertiva, the noncontrolling shareholder. As part of the Unitek purchase, NQA Inc, paid a dividend of $4,500,00 on a pro-rata basis to the Company and Ascertiva. 15 Table of Contents Sales of Unregistered Securities We did not sell any unregistered shares of our common stock during the year ended January 31, 2013. Repurchases of Equity Securities We did not repurchase any shares of our common stock during the year ended January 31, 2013. Equity Compensation Plan Information. The following table describes our equity compensation plans as of January 31, 2013: Plan Category NumberofSecuritiesto be Issued Upon Exercise of OutstandingOptions, WarrantsandRights WeightedAverage Exercise Price of Outstanding Options, Warrantsand Rights NumberofSecurities RemainingAvailable for Future Issuance under EquityCompensationPlans Equity compensation plans approved by our stockholders $ Equity compensation plans not approved by our stockholders - $ - - 16 Table of Contents ITEM 6. SELECTED FINANCIAL DATA. The following selected consolidated financial data are derived from and should be read in conjunction with the Company’s consolidated financial statements and related notes set forth in Item 8 below and previous filings. Year Ended January 31, (in thousands except per share amounts) INCOME STATEMENT DATA: Net revenues $ Gross profit Operating income Interest expense, net Income before income taxes and noncontrolling interests Income taxes Income from continuing operations before noncontrolling interests Less: Net income attributable to noncontrolling interests ) Net income from continuing operations attributable to NTS Net (loss) income from discontinued operations attributable to NTS (3
